                                             Case 2:19-cr-00043-MCE Document 132 Filed 01/15/21 Page 1 of 3


                                       1   David M. Garland, SBN 223679
                                           455 Capitol Mall #802
                                       2   Sacramento, California 95814
                                           Telephone: (916) 366-1069
                                       3   Email: dgarland@rocketmail.com
                                       4   Attorney for Defendant
                                           ALICIA McCOY
                                       5

                                       6
                                                                         IN THE UNITED STATES DISTRICT COURT
                                       7
                                                                    FOR THE EASTERN DISTRICT OF CALIFORNIA
                                       8

                                       9
                                           UNITED STATES OF AMERICA,                             Case No. 2:19-CR-00043-MCE
                                      10
                                                            Plaintiff,
                                      11                                                         STIPULATION AND ORDER TO
                                                    v.                                           CONTINUE STATUS CONFERENCE
                                      12
                                           ALICIA McCOY,
                                      13                                                         Judge: Honorable Morrison C. England.
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14                    Defendant.

                                      15

                                      16                                               STIPULATION

                                      17            1.      By previous order this case was set for status conference on January 7, 2021.

                                      18            2.      By this stipulation, the defendant requests to move the status conference to April

                                      19   22, 2021 and to exclude time between January 7, 2021 and April 22, 2021 under Local Code T4.

                                      20            3.      The parties agree and stipulate, and request that the Court find the following:

                                      21                    (a)      Counsel for defendant desires time to consult with his client, review the

                                      22   discovery, conduct investigation and otherwise prepare for trial.

                                      23                    (b)      Counsel for defendant believes failure to grant the above-requested

                                      24   continuance would deny her the reasonable time necessary for effective preparation, taking into

                                      25   account the exercise of due diligence.

                                      26                    (c)      The government does not object to the continuance.

                                      27                    (d)      Based on the above-stated findings, the ends of justice served by

                                      28   continuing the case as requested outweigh the interest of the public and the defendant in a trial
                                           {00030813}
                                                    STIPULATION AND ORDER                                             [Case No. 2:19-CR-00043-MCE]
                                             Case 2:19-cr-00043-MCE Document 132 Filed 01/15/21 Page 2 of 3


                                       1   within the original date prescribed by the Speedy Trial Act.
                                       2                   (e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
                                       3   § 3161, et seq., within which trial must commence, the time period of January 7, 2021 to April
                                       4   22, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local
                                       5   Code T4] because it results from a continuance granted by the Court at defendant’s request on the
                                       6   basis of the Court’s finding that the ends of justice served by taking such action outweigh the best
                                       7   interest of the public and the defendant in a speedy trial.
                                       8

                                       9   Dated: January 6, 2021.                        Respectfully submitted,
                                      10
                                                                                  By      /s/ David M. Garland for
                                      11                                                  GRANT RABENN
                                                                                          ASSISTANT UNITED STATES ATTORNEY
                                      12

                                      13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14   Dated: January 6, 2021.
                                      15
                                                                                  By      /s/ David M. Garland
                                      16                                                  DAVID GARLAND
                                                                                          Attorney for ALICIA McCOY
                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           {00030813}                                       -2-
                                              STIPULATION AND [PROPOSED] ORDER                                         [Case No. 2:19-CR-00043-MCE]
                                             Case 2:19-cr-00043-MCE Document 132 Filed 01/15/21 Page 3 of 3


                                       1                                                 ORDER
                                       2            GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:
                                       3            The status conference of January 7, 2021 is vacated. The status conference will be reset
                                       4   for April 22, 2021. The Court finds excludable time through April 22, 2021 under Title 18,
                                       5   United States Code Section 3161(h)(7)(B)(iv) and Local Code T4 to allow for preparation of
                                       6   counsel. The Court finds that the interests of justice are best served by granting the request and
                                       7   outweigh the interests of the public and the defendant in a speedy trial. (18 U.S.C.
                                       8   § 3161(h)(7)(A), (h)(7)(B)(iv).)
                                       9            IT IS SO ORDERED.
                                      10   Dated: January 15, 2021
                                      11

                                      12

                                      13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           {00030813}                                      -3-
                                                    STIPULATION AND ORDER                                          [Case No. 2:19-CR-00043-MCE]
